Marston, J.
The essential facts in these cases being alike, they were heard together, and may be disposed of in the same manner. The respondents were each convicted in the recorder’s court of the city of Detroit of an offense punishable by imprisonment in the State prison or in the county jail, and were-by the recorder, sentenced to the Detroit House of Correction.
Without attempting to review all the legislation pertaining or referring to the Detroit House of Correction which *385may be found in the charter of the city of Detroit, we are of opinion that section 8160 of the Compiled Laws clearly authorizes the recorder to sentence such convicts to the House of Correction, and that no contract is necessary such as is required by section 8155 of Compiled Laws. As to the county of Wayne, the House of Correction is made the place of imprisonment for county jail offenses, and must be treated to that extent as if it were the county jail. Such was the ruling of this court in Elliott v. The People, 13 Mich., 365.
We discover no error in the record, and the judgment in each case must be affirmed.
The other Justices concurred.